Title: To Thomas Jefferson from David Ross, enclosing Account of Loss of Goods at Petersburg, 16 May 1781
From: Ross, David
To: Jefferson, Thomas




Sir
Richmond 16 May 1781

Inclosed I send you letter which I have just now received from Philadelphia by a Vessell that was bound to Virginia.
I am Sorry to inform you that by the villiany of the Waggon Master and the folly of one of our Light horse Sent to So. Quay to Conduct the Goods from thence to the Forks they Suffered the whole to fall into the hands of the enemy. I shall lay a particular State of this matter before you that the offenders may be brought to punishment.
My agent at Philadelphia writes me the 2,000 Stand of Arms will be ready this Week. He was obliged to engage hemp to pay for the repairs and has no encouragment from Congress that they can do any thing for him in money matters. Tobacco will not do there and we have nothing to depend upon but our hemp. Excuse haste & believe me w great regard Your very huml Serv,

David Ross


A Man to be depended upon just now informs me Cornwalis Crosst the River on Saturday, 1500 foot, near 200 horse. Phillips I believe is dead.



Enclosure
Representation of the circumstances attending the loss of the Goods at Petersburg.
Having a quantity of cloth canvass and lead coming from So. Quay to Richmond about the time of the Enemy’s approach to Petersburg a few hours after the action that happened there, I applied to Col. Call who commanded the Light Draggoons for one of them to go down express to South Quay and conduct the waggons to the Fork by the upper road. Col. Call refered it to General Mughlenburg. I applied to him and received for answer that the horsemen were much wanted and that he did not think there was much danger of any thing at South Quay, having left 400 men to cover that place, but on my insisting on the necessity of sending some person immediately he desired me to send one of the volunteer Light Draggoons. I accordingly employed John Baird of Capt. Bolling’s company, a man of fair character who was well mounted and armed. I gave him his instructions that night, which was in substance to proceed immediately to South Quay (unless he met the waggons with the goods) and conduct the said stores by the upper road to the Fork of James River, taking the utmost care to avoid the Enemy, and to apply to the militia Officers for assistance when necessary.

Bairds’ account of the matter
That he proceeded as far as Sussex and met the waggons, he conducted them to Denwiddie Courthouse, and left one Lanier with them to conduct them to Namoseen bridge; that he went on before in order to provide forage at that place, and to procure information if the Enemy had out any parties on that road; that he waited there a sufficient time for the waggons, and as they did not arrive, he returned again to look after them; that he was informed by Lanier, one Bonner the owner of the waggons had come after them and contrary to his orders had carried them to his own house 8 miles below Petersburg; that the goods remained safe there, till General Phillips left that place and went down the river. The goods were then brought to Petersburg, application was made to Davis, the Quarter Master, for waggons to remove the stores to the Fork, but he excused himself from furnishing any at that time, but promised to represent the matter to Mr. Holmes his superior. Another of those under Quarter masters sent him, the said Baird, to So. Quay for the shoes for the Marquisses troops, promissing to have the above stores removed, and in his absence the Enemy returned, and no part of the stores were removed. Thus, the Public lost about 200[0] yards of blue white and scarlet Cloth, near 4000 yards of Canvass and a ton of Lead. Davis and Bonner are within the Enemy’s lines. This matter requires that particular enquiry should be made into the conduct of the several persons concerned.

